Exhibit Home Savers Holding Corp. Employment Agreement THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into effective as of March 22', 2009 (the "Effective Date"), by and between Robert D. Agostini ("Employee") and Home savers Holding Corp., a Nevada corporation (hereafter collectively referred to as the "Company"). WHEREAS, the Company desires to employ Employee as President of the Company to oversee the day to day business operations of the Company, and Employee desires to work for the Company, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Section 1.Position and
